People v Moore (2019 NY Slip Op 01235)





People v Moore


2019 NY Slip Op 01235


Decided on February 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
ANGELA G. IANNACCI, JJ.


2012-02620
 (Ind. No. 3889/02)

[*1]The People of the State of New York, respondent,
vCalvin Moore, appellant.


Janet E. Sabel, New York, NY (Elon Harpaz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Michael Brennan, J.), imposed February 7, 2012, upon his convictions of robbery in the first degree, assault in the first degree, and burglary in the first degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on March 15, 2004.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, his resentencing to include the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law because he had not yet completed his originally imposed sentence of imprisonment when he was resentenced (see People v Lingle, 16 NY3d 621; People v Brown, 158 AD3d 816, 817; People v Dozier, 134 AD3d 951).
DILLON, J.P., BALKIN, MILLER and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court